Citation Nr: 0627408	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-34 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post left knee meniscectomy with degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from February 1971 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that additional evidence pertaining to the 
veteran's claim was received into the record during the 
veteran's June 2006 Travel Board hearing.  At that time the 
veteran waived Regional Office consideration of such 
additional evidence.


FINDING OF FACT

The veteran's left knee disability, to include arthritis, is 
manifested by severe instability, locking, effusion, pain, 
and limitation of motion to no less than 0 degrees extension 
to 125 degrees flexion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for status post left knee meniscectomy with 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259-5262 (2005).

2.  The criteria for entitlement to a separate 30 percent 
rating for left knee instability have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5257 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before reaching the merits of the appeal, the Board must 
ensure that the applicable claim procedures have been 
applied.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
The Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA met its duty to notify by means of an 
April 2003 RO letter to the veteran informing him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The April 
2003 notice did not set forth the relevant diagnostic code 
(DC) for the disability at issue.  However, this is found to 
be harmless error.  Indeed, the July 2004 Statement of the 
Case included such information, and included a description of 
the rating formula for all possible schedular ratings under 
that diagnostic code.  As such, the failure to include such 
notice in the VCAA letter did not prejudice the veteran here.  

The April 2003 letter did not discuss the law pertaining to 
effective dates.  
However, because the instant decision denies the veteran's 
claim for an increased rating for his status post left knee 
meniscectomy with degenerative joint disease, no effective 
date will be assigned.  As such, the absence of notice as to 
effective dates does not prejudice the veteran here with 
respect to the certified issue on appeal.  Once an effective 
date is assigned with respect to the disability from 
instability of the knee, the veteran will have full appellate 
rights as to that issue.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim and the additional records 
he submitted at his travel Board hearing.  The Board is 
unaware of any further evidence not already of record.  Thus, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000). .

Under the applicable criteria, disability evaluations are 
determined by the application of a rating schedule, which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations, which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 
3.102 (2005).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating on the basis of 
loss of range of motion must be considered with 38 C.F.R. §§ 
4.40, 4.45 (regulations pertaining to functional loss of the 
joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be considered.  In Johnson v. Brown, 9 
Vet. App. 7 (1996), the Court noted that, since Diagnostic 
Code 5257 was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).  A claimant may not be compensated twice for the 
same symptomatology because "such a result would over 
compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  When a veteran has separate 
and distinct manifestations attributable to the same injury, 
however, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Legal Analysis

At the outset, the Board notes that the veteran filed his 
claim for an increased evaluation for his service-connected 
left knee disability, on February 7, 2003.  Therefore, the 
rating period for consideration on appeal begins on February 
7, 2002, one year prior to the date of receipt of the claim 
upon which the February 2004 Notice of Disagreement was 
based.  38 C.F.R. § 3.400(o)(2).

The veteran's service-connected left knee disability is 
currently assigned a 20 percent evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003 and 5258 (2005).  The 
knee had previously been rated under Diagnostic Code 5257 for 
instability of the knee, but the formulation was changed when 
the rating was increased from 10 to 20 percent in the July 
2003 rating decision from which this appeal was taken.  Under 
Diagnostic Code 5258, a 20 percent evaluation is assigned 
where there is dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  
This is the maximum evaluation available under this 
diagnostic code.  Therefore, as the veteran is already in 
receipt of this maximum evaluation, the Board concludes that 
the veteran is not entitled to an evaluation higher than 20 
percent under Diagnostic Code 5258.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
rating.  Because the evidence of record demonstrates that the 
veteran has degenerative arthritis and experiences limitation 
of motion, Diagnostic Codes 5260 and 5261 are available for 
application.  Were a claimant has both limitation of flexion 
and limitation of extension of the same leg, a veteran must 
be rated separately under Diagnostic Codes 5260 and 5261 to 
be adequately compensated for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-2004 (September 17, 2004).

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Under Diagnostic Code 5260 (limitation of flexion 
of the leg), a noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  A 30 percent rating applies where 
flexion is limited to 15 degrees.  Such 30 percent rating is 
the highest rating available under Diagnostic code 5260.  

The record reflects that the veteran underwent various 
examinations of his left knee between October 2002 and 
November 2005.  During this time, examiners reported that the 
veteran could flex from a low of 110 degrees to as much as 
125 degrees.  Such findings, which are well in excess of the 
criteria for even a noncompensable evaluation, do not 
correspond to a higher 30 percent evaluation under DC 5260, 
which contemplates flexion limited to 15 degrees.  Therefore, 
an evaluation in excess of 20 percent is not warranted under 
this diagnostic code.

The Board has also considered whether the veteran is entitled 
to a separate rating  under Diagnostic Code 5261 (limitation 
of extension of the leg).  Under this code, a noncompensable 
evaluation is assigned where extension is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent evaluation is warranted 
where extension is limited to 15 degrees.  A 30 percent 
evaluation is warranted where extension is limited to 20 
degrees.  A 40 percent evaluation is assigned where extension 
is limited to 30 degrees.  A 50 percent evaluation is 
warranted where extension is limited to 45 degrees.

However, the evidence shows that on examinations between 
October 2002 and May 2005, the veteran's right knee extension 
was consistently shown to be a full (to zero degrees) and 
would not qualify for compensation on this basis.  Therefore, 
the Board concludes that the veteran is not entitled to a 
higher evaluation under Diagnostic Code 5261.  

The evidence of record also does not demonstrate that the 
veteran has ankylosis (i.e., complete bony fixation) of the 
right knee, as contemplated by DC 5256.  Therefore, the 
veteran is not entitled to an evaluation in excess of 20 
percent under this diagnostic code.   Similarly, as the 
evidence of record does not demonstrate that the veteran has 
an impairment of the tibia and fibula, an evaluation greater 
than 20 percent is not warranted under Diagnostic Code 5262.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of pain, weakness, swelling, instability, 
fatigability, and lack of endurance.  The Board recognizes 
that examiners have acknowledged and confirmed such 
symptomology.  However, even considering the criteria set 
forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the Board 
finds that there has been no demonstration, by competent 
clinical evidence, of additional functional limitation 
comparable to a compensable evaluation under Diagnostic Code 
5260 or 5261.

Further regarding the question of entitlement to separate 
evaluations, under VA General Counsel opinion 23-97 
(VAOPGCPREC 23-97), a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  In this case, the Board, after a review of 
the evidence of record, concludes that the veteran is 
entitled to a separate evaluation based on instability of his 
left knee.  In this regard, the evidence demonstrates that on 
several private and VA examinations between November 2002 and 
November 2005, the veteran complained of experiencing 
instability.  In particular on examination in November 2002, 
the veteran complained of experiencing intermittent buckling.  
Similarly, on VA examination in May 2003, the veteran 
complained of experiencing a "collapsing sensation" in his 
left knee.  

On examination for VA in March 2004, the veteran, who 
indicated that he wore a left knee brace to "keep from 
throwing it out," indicated that his knee locked daily.  
Likewise, on outpatient treatment in March 2004, the veteran 
indicated that his left knee gave way many times a day.  
Significantly, the examiner from this outpatient treatment 
record stated that he did not believe that the veteran's left 
knee instability would get any better with conservative 
management and that he would eventually need arthroscopic 
surgery. The pathology has been confirmed by VA MRI studies 
of the left knee as recently as in July 2005 showing major 
abnormality of the joint, in part from a complete anterior 
cruciate ligament tear in addition to marked degenerative 
changes.  When again seen in June 2006 and a follow-up VA 
outpatient visit, as documented from reports submitted by the 
veteran at his hearing before the Board, the examining 
physician commented that the veteran's left knee instability 
would not get any better with conservative management and he 
would eventually need arthroscopic surgery.  

Having established that a separate evaluation is warranted 
for left knee instability under Diagnostic Code 5257, the 
Board concludes that the aforementioned symptoms, including 
the reported daily giving away of the knee and use of a knee 
brace, as well as the objective findings and recent medical 
opinions that the veteran's knee instability would not 
improve without surgery, are reflective of severe instability 
and correspond to the criteria for a 30 percent evaluation.  
This is the highest rating provided for cases of severe 
instability.  

In sum, the Board concurs with the RO's rating increase to 20 
percent under Diagnostic Codes 5003-5258, but also finds that 
the instability previously recognized warrants a separate and 
increased evaluation to adequately compensate the veteran for 
the current disability picture.  The RO, of course, had not 
had the opportunity to review recent medical records 
submitted for initial consideration by the Board.  

As an aside, the veteran also has scars incurred as a result 
of his service-connected left knee disability and, thus, 
could be entitled to a separate evaluation based on such 
disability.  In this regard, on examination in May 2003, the 
examiner noted that the veteran had two post-arthroscopic 
scars in his left knee medial joint area.  The scars, which 
were five and six centimeters in vertical length, were 
reportedly pale and blank with the skin with no keloid 
formation and no depression or elevation.  However, in 
pertinent part, because the evidence of record does not 
demonstrate that such scars are deep or causes limited 
motion, or exceeds 6 square inches, 144 square inches or 
greater, unstable, ulcerating, or painful on exam, the 
veteran is not entitled to a compensable rating under 38 
C.F.R. § 4.118 Diagnostic Codes 7801, 7802, 7803, or 7804 
(2005).  

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  The veteran 
has been somewhat limited in his duties with the postal 
service, but the Board concludes that his disability picture 
is adequately encompassed by the rating schedule with the 
decision in this appeal.  He has not had repeated 
hospitalizations in this rating period that might also 
present exceptional circumstances.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post left knee medial meniscectomy with degenerative 
joint disease is denied.

A separate 30 percent evaluation for left knee instability is 
granted, subject to the applicable law governing the award of 
monetary benefits.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


